STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  December 14, 2017
              Plaintiff-Appellee,

v                                                                 No. 335332
                                                                  Wayne Circuit Court
ANTJUAN EDWARD CRUMP,                                             LC No. 15-007122-02-FC

              Defendant-Appellant.


Before: GLEICHER, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

       This case arises from the shooting and death of Stacey Paul Smith on October 7, 2012, at
approximately 9:15 p.m. in Inkster, Michigan. The incident involved defendant and two co-
defendants: Rodney Leander Miller and Darnell Smith. Following a jury trial, defendant was
convicted of possession of a firearm by a person convicted of a felony (felon-in-possession),
MCL 750.224f, and possession of a firearm during the commission of a felony (felony-firearm),
MCL 750.227b. The trial court sentenced defendant as a second-offense habitual offender, MCL
769.10, to 30 to 90 months’ imprisonment for his felon-in-possession conviction and two years’
imprisonment for his felony-firearm conviction. Defendant appeals as of right. We affirm.

                           I. SUFFICIENCY OF THE EVIDENCE

        On appeal, defendant first argues that insufficient evidence existed to show that he
possessed a firearm because inconsistencies existed in the witnesses’ testimony at trial. We
review de novo challenges to the sufficiency of the evidence. People v Solloway, 316 Mich. App.
174, 180; 891 NW2d 255 (2016). When reviewing a sufficiency claim, appellate courts view the
evidence in a light most favorable to the prosecution to determine “whether any trier of fact
could find the essential elements of the crime were proven beyond a reasonable doubt.” People v
Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012) (quotation marks and citation omitted). “It is
for the trier of fact, not the appellate court, to determine what inferences may be fairly drawn
from the evidence and to determine the weight to be accorded those inferences.” People v
Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002). Circumstantial evidence and the
reasonable inferences arising from that evidence can constitute satisfactory proof of a crime.
Solloway, 316 Mich. App. at 180-181.

      To establish a felon-in-possession charge, the prosecution must prove the following
elements: (1) the defendant possessed a firearm, (2) the defendant was previously convicted of a
                                              -1-
specified felony, and (3) fewer than five years had elapsed since the defendant paid all fines,
served all terms of imprisonment, and completed all terms of probation or parole imposed for the
offense. MCL 750.224f(2)(a); see also People v Perkins, 262 Mich. App. 267, 270-271; 686
NW2d 237 (2004), abrogated in part on other grounds by People v Smith-Anthony, 494 Mich.
669, 682 (2013). To establish a felony-firearm charge, the prosecution must prove that a
defendant “possessed a firearm during the commission of, or the attempt to commit, a felony.”
People v Bosca, 310 Mich. App. 1, 22; 871 NW2d 307 (2015). “Possession of a firearm can be
actual or constructive, joint or exclusive.” People v Johnson, 293 Mich. App. 79, 83; 808 NW2d
815 (2011). “[A] defendant has constructive possession of a firearm if the location of the
weapon is known and it is reasonably accessible to the defendant.” Id. (quotation marks and
citation omitted). “Possession can be proved by circumstantial or direct evidence and is a factual
question for the trier of fact.” Id.

         A rational trier of fact could have concluded that the prosecution proved beyond a
reasonable doubt the elements of felon-in-possession and felony-firearm. On appeal, defendant
has limited his dispute to whether sufficient evidence existed to prove that he possessed a
firearm. Just before the shooting, defendant, Miller, and Darnell were all present at the home of
Vyonna Smith. Vyonna testified that she saw defendant on the day of the incident with both a
handgun and a rifle. Darnell testified that defendant had a .40 caliber handgun in his pocket and
was carrying an AK-47 when they were first getting into a car to go to an apartment complex
together, but that defendant eventually handed the AK-47 to Miller because it was too large for
the front seat. Darnell testified that defendant had a weapon when he returned from the shooting.
Miller testified that defendant had a .357 handgun when they first got into the car. Miller also
testified that, when he and defendant got out of the car to go look for certain people with whom
they had a dispute, defendant was carrying an AK-47. Miller confirmed that the People’s
Exhibit 76, which pictured an AK-47, was the firearm that defendant had in his possession.
Therefore, a rational trier of fact could conclude that defendant actually possessed a firearm
because multiple witnesses testified that they saw defendant holding a firearm.

        Defendant argues that inconsistencies in the witnesses’ testimony should cause this Court
to find that defendant did not possess a firearm. However, this Court “will not interfere with the
trier of fact’s role of determining the weight of the evidence or the credibility of witnesses.”
People v Passage, 277 Mich. App. 175, 177; 743 NW2d 746 (2007). As already discussed,
multiple witnesses testified that defendant possessed a firearm. Although the witnesses’
testimony was somewhat inconsistent regarding what type of firearm defendant possessed, there
was no disagreement that defendant possessed a firearm. We will not interfere with the jury’s
determination regarding the credibility of the witnesses. See id. Also, the police later found
defendant’s coat near his wallet and a handgun magazine. The jury could infer from its location
that the magazine belonged to defendant, which would further support that defendant possessed a
firearm. Although not at issue on appeal, defendant’s felony-firearm charge was predicated on
“murder and/or felon in possession of a firearm.”1 Therefore, because sufficient evidence


1
 Felon-in-possession may serve as the predicate felony for a felony-firearm conviction. See
MCL 750.227b; People v Calloway, 469 Mich. 448, 452; 671 NW2d 733 (2003).


                                               -2-
existed to allow the jury to conclude beyond a reasonable doubt that defendant possessed a
firearm, and because defendant does not contest the remaining elements of the crimes, defendant
has not shown that his convictions lacked sufficient evidentiary support at trial.

                                  II. INSTRUCTIONAL ERROR

        Defendant next argues that his convictions should be reversed because, in response to a
question posed by the jury, the trial court gave an instruction that was inconsistent with its earlier
instructions. We disagree that any error occurred that would require reversal.

        Before the court released the jurors to deliberate, it instructed the jury that defendant was
charged with “first[-]degree premeditated murder; conspiracy to commit murder; felon in
possession of a firearm; and felony[-]firearm.” The court also instructed the jury that the
prosecutor “must prove each element of the crimes beyond a reasonable doubt,” and that the jury
“must consider each crime separately[.]” During deliberations, the jury posed the following
question: “[I]f we found the defendant not guilty for count one, first[-]degree murder, how would
that affect count four [felony-firearm], number one; and three [felon-in-possession]?” After a
several minute off-the-record discussion, the court instructed the jury as follows: “[A]s it relates
to count four, it is applicable to first[-]degree premeditated murder, or felon in possession of a
firearm.” The court then excused the jury and engaged in the following discussion with counsel:

              The Court: Counsel, do you agree that the, the People, defense counsel,
       fashioned that answer, and by agreement, that answer was given to the jury?

               Mr. Casey [the prosecutor]: I’m satisfied with it.

               Mr. Blake [defense counsel]: Yes, Your Honor.

               The Court: All right. No objection to the same?

               Mr. Blake: None whatsoever.

        This issue is waived because defense counsel expressly agreed to the instruction as given
by the trial court. “Waiver has been defined as the intentional relinquishment or abandonment of
a known right.” People v Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000) (quotation marks
and citation omitted). “If any rights are waived under a rule, appellate review of a claimed
deprivation of those rights is foreclosed because the waiver has extinguished any error.” People
v Adams, 245 Mich. App. 226, 240; 627 NW2d 623 (2001). In Carter, 462 Mich. at 215, our
Supreme Court found that, because a defendant’s counsel expressed satisfaction with the trial
court’s jury instructions, the defendant waived any error regarding the instructions on appeal. In
this case, defense counsel agreed that he assisted in fashioning the trial court’s response to the




                                                 -3-
jury. He also expressed affirmative satisfaction with the instruction as given.            Any error,
therefore, has been extinguished on appeal.2

       Affirmed.



                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Michael F. Gadola
                                                               /s/ Colleen A. O'Brien




2
  We further note that, although defendant argues that the trial court’s response “suggests that the
two weapons charges should be considered in relation to the first-degree murder charge,” this
mischaracterizes the trial court’s instruction. The trial court explained that, “as it relates to count
four,” either the murder charge or the felon-in-possession charge could serve as the predicate
felony for purposes of the felony-firearm charge. The trial court’s instruction accurately relayed
the applicable law. See MCL 750.227b; Calloway, 469 Mich. at 452.


                                                 -4-